El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
Boque González y Cía., Sucesores, demandaron a A. Mén-dez y Hno. ante la Corte Mnnicipal de San Jnan. Obtuvie-ron sentencia a sn favor. Solicitaron ejecución de la misma. Se accedió librándose la correspondiente orden al márshal, procediéndose por éste a anunciar la subasta de los bienes embargados. En tal estado el procedimiento, pidieron los demandados a la corte mnnicipal que anulara la orden de ejecución porque la sentencia no les había sido notificada debidamente. La corte se negó a ello. Los demandados entonces solicitaron de la corte de distrito un auto de cer-tiorari que fné expedido. Boque González & Cía. pidieron *220intervenir en el certiorari y se les permitió. Archivaron una contestación adicional y oídas todas las partes intere-sadas la corte de distrito resolvió el caso finalmente anu-lando la orden de ejecución por entender que la sentencia no había sido notificada en debida forma e imponiendo las costas a los interventores. La sentencia en el certiorari se dictó y registró el 6 de agosto de 1925. El 13 de agosto los interventores pidieron queda sentencia se reconsiderara en el sentido de exonerarlos del pago de las costas alegando entre otras razones la de haber obedecido la regla de la corte. A. Méndez & Hno. se opusieron a la reconsideración. El 2 de septiembre de 1925 dictó la corte una orden que dice:
“Vista la moción de reconsideración en este caso, atendidas las especiales circunstancias del mismo y la pequeña cuantía envuelta, la corte reconsidera su anterior resolución dictada el día 6 de agosto excluyendo de la misma la imposición o condena de costas a la parte interventora. ’ ’
La orden se notificó a A. Méndez y Hno. el 5 de septiem-bre y no conformes con. ella apelaron el 5 de octubre para ante este tribunal.
Señalada la vista del recurso para el 5 de febrero úl-timo, el 2 de dicho mes los interventores solicitaron que la apelación fuera desestimada porque tratándose de una or-den especial después de sentencia había sido interpuesta, vencido el término legal. Se opusieron los apelantes y en el día de la vista ambas partes fueron oídas sobre la mo-ción y sobre el fondo del asunto.
La cuestión suscitada en la moción ha sido resuelta por la jurisprudencia de California. Véase 2 Cal. Jur. 161 a 163, donde consta un resumen' de las muchas decisiones de la Corte Suprema del Estado sobre la materia algunas de ellas en conflicto entre sí. Hay una enteramente aplicable, la de Elledge v. Superior Court, 131 Cal. 279. Fué emitida por la corte y en lo pertinente, dice:
*221“La orden que se trata de anular fué una orden especial dic-tada después de sentencia final, modificando en términos directos la sentencia previamente dictada, y por disposición expresa del esta-tuto es apelable. (Código de Enjuiciamiento Civil, art. 939.) Aun-que se hace referencia al memorándum de costas como base para la actuación de la corte, su orden afecta a la sentencia y no al memo-rándum de costas. La orden podía ser revisada bien mediante ape-lación directa contra ella, independientemente de una apelación contra la sentencia, o su corrección podría determinarse en una apela-ción contra la sentencia tal como había quedado modificada de acuerdo con los términos de la orden.”
Y como la fecha de la enmienda es la que debe tomarse como la verdadera fecha de la sentencia en tal caso, (Hayes v. Silver Creek, etc., Co., 136 Cal. 238), es necesario con-cluir que habiéndose interpuesto la apelación un mes des-pués de la enmienda, lo fué dentro del término de ley.
La apelación no va a los verdaderos méritos del caso. La propia parte apelante aceptó finalmente que no habiéndose hecho la notificación de la sentencia 'de acuerdo con el artículo 320 del Código de Enjuiciamiento Civil, siguiendo lo resuelto por esta corte en el caso de Rodrigues, v. Corte de Distrito de Mayagües, 31 D.P.R. 300, dicha notificación era nula y por tanto caía por su base la orden de ejecución dictada a su instancia. Lo único que está envuelto es si la corte de distrito abusó o nó de su discreción al modificar la sentencia en el sentido de librar a los interventores del pago de las costas.
Tendrían que ser muy poderosas las razones aducidas para que esta corte revocara una decisión de la corte de distrito en tal sentido. Y tales razones no se han aducido aquí. Al contrario, nos parece lógico el criterio último del tribunal sentenciador. Se trataba de un certiorari dirigido contra el juez. Los interventores habían obtenido una re-solución favorable. Trataron de sostenerla. Es cierto que la cuestión a decidir había sido ya resuelta en contra por esta corte, pero es cierto también que no está desprovista de razón la teoría de que en ausencia de una disposición *222expresa de la ley rija para las notificaciones de sentencias en. las cortes municipales la misma regla que se aplica en las cortes de distrito, que era la teoría que al parecer sos-tuvo la corte municipal.
Por virtud de todo lo expuesto debe declararse no haber lugar a desestimar el recurso ni a revocar la sentencia ape-lada en la parte en que lo fue.